DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment and arguments filed 05/09/2021, with respect to the rejections set forth in the Final Rejection mailed 05/03/2021 have been fully considered and are persuasive. The rejections set forth in the Final Rejection mailed 05/03/2021 have been withdrawn. The Examiner noted in the interview held 06/03/2021 the currently pending claims (at least the independent claims) would still not appear to be patentable in view of Adair (6,132,367) and Hoheisel (2007/0009698), see interview summary for further details. Applicant opted to amend the claims to overcome these references (see Examiner’s Amendment below).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Kyle Kellar on 06/03/021.

The application has been amended as follows: 
The following amendment is made with respect to the claims set filed 03/09/2021.

Claims

1.	(Currently Amended)  A defibrillator and [[a]] an adhesive cover combined with 
the adhesive cover comprising a flexible plastic film and a pressure-sensitive adhesive on one side of the flexible plastic film; and
 comprising
	a case;
	a handle at an upper surface of the case; 
	a display panel comprising a display screen at a front face corresponding to a front surface of the case; 
	a bezel surrounding a periphery of the display panel at the front face of the case, the display panel being recessed from the bezel forming a gap between the display panel and the bezel; and
a plurality of buttons at the front face of the case, 
wherein the adhesive cover is adhered to and covers the display screen, the bezel, all of the buttons at the front face, and an area of the front face between at least some of the buttons and the display screen, 
wherein a portion of the adhesive cover between the portions adhered to the display panel and the bezel is slanted with respect to the portions adhered to the display panel and the bezel, and
wherein the adhesive cover extends from the front surface of the case to an adjacent surface of the case that is a surface other than the front surface and is adhered to the adjacent surface of the case to prevent introduction of foreign material between the adhesive cover and the front surface of the case


2.	(Cancelled)  

3.	(Currently Amended)  The defibrillator and the adhesive cover combined with  claim 1 adhesive cover is on the upper surface of the case between the front face and the handle.

4.	(Currently Amended)  The defibrillator and the adhesive cover combined with adhesive cover is on a first side surface of the case, and a second side edge of the adhesive cover is on a second side surface of the case.

5.	(Currently Amended)  The defibrillator and the adhesive cover combined with adhesive cover does not extend onto a bottom surface of the case.

6.	(Cancelled)  



8.	(Cancelled)  

9.	(Currently Amended)  The defibrillator and the adhesive cover combined with  adhesive cover is between 2.0 mil and 3.0 mil thick.

10.	(Currently Amended)  The defibrillator and the adhesive cover combined with  adhesive cover has dimensions of 9 inches by 12 inches.

11.	(Currently Amended)  A method of using  with an adhesive cover, the defibrillator comprising a display panel recessed from a bezel surrounding the display panel, the adhesive cover comprising a flexible plastic film and a pressure-sensitive adhesive on one side of the flexible plastic film, the method comprising: 
adhering the adhesive cover onto a front face corresponding to a front surface of the defibrillator, over a button at the front face, to a display screen of [[a]] the display panel at the front face, to the bezel surrounding a periphery of the display panel such that a portion of the adhesive cover between the portions adhered to the display panel and the bezel is slanted with respect to the portions adhered to the display panel and the bezel; [[and]]
adhering the adhesive cover onto an adjacent surface of the defibrillator that is a surface other than the front surface to prevent introduction of foreign material between the adhesive cover and the front surface;
using the defibrillator to apply an electric shock through paddles connected to the defibrillator while the adhesive cover is adhered to the defibrillator; and
removing the adhesive cover from the defibrillator after the using the defibrillator to apply the electric shock.
12.	(Previously Presented)  The method of claim 11, wherein the display panel is recessed from the front face of the defibrillator.

13.	(Currently Amended)  The method of claim 12, wherein the adhesive cover is not adhered to directly adjacent [[a]] the bezel

14.	(Currently Amended)  The method of claim 12, further comprising adhering the adhesive cover onto an upper surface and at least one of a left side and a right side of the defibrillator.
	
15.	(Currently Amended)	The defibrillator and the adhesive cover combined with wherein the defibrillator comprises a plurality of the buttons at the front face, 
wherein the adhesive cover covers an entirety of the front face of the case, and
wherein the adhesive cover is adhered to each of the plurality of buttons at the front face and to an area of the front face between adjacent ones of the plurality of buttons at the front face.

16.	(Currently Amended)  The method of claim 11, further comprising adhering excess portions of the adhesive cover to a left side surface and a right side surface of the defibrillator.

wherein the defibrillator comprises a plurality of the buttons at the front face,
wherein the adhesive cover covers an entirety of the front face, and
wherein the adhesive cover is adhered to each of the plurality of buttons at the front face and to an area of the front face between adjacent ones of the plurality of buttons at the front face.



Allowable Subject Matter
Claims 1, 3-5 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As discussed in the interview held on 06/03/2021, the most pertinent art of record, Adair (6,132,367) and Hoheisel (2007/0009698), while disclosing protective coverings for medical equipment, fails to disclose the particular structural details required in the claims as they stand in view of the Examiner’s Amendment above. Particularly, the encapsulating bag having an adhesive end as disclosed in Fig. 1 of Hoheisel does not directly adhere to a device, particularly an external AED as presently claimed and does not have a contour that contacts and interfaces the display screen, bezel, buttons and surfaces of the AED as presently claimed. As noted in the interview and pointed out in Applicant’s specification, the particular configuration claimed, particularly with respect to the bezel, provides the benefit of preventing fluids from seeping into the recessed bezel and subsequently onto the display and potentially seeping into gaps between the bezel and display (par. [0038-0039]).
Additionally, Adair discloses adhering a plastic film to a front surface of a device such as a monitor (Fig. 4) but again does not disclose or contemplate the contouring claimed with respect to how the film interfaces with a bezel and recessed display. At best, Adair would be capable of adhering to the edges of a display but if the display were recessed, there would potentially be a gap between the display and the film. Again as argued by Applicant and pointed to in the spec, such a configuration would be undesirable and a protective coating that could adhere to a display, bezel, buttons and surrounding areas of an AED in the manner claimed would provide the benefit of preventing fluids from seeping into the recessed bezel and subsequently onto the display and potentially seeping into gaps between the bezel and display (par. [0038-0039]).
Ultimately the embodiment of Fig. 7, which is what is currently claimed, is allowable over the art of record.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792